Tom Glaze, Judge. Appellant, J. T. Guffey, appeals from the Commission’s order, denying his claim for additional disability benefits. The denial was based, in part, on the Commission’s findings that there is no statutory basis for the award of benefits known as “current total disability benefits,” and, consequently, that it would no longer award such benefits. The Commission went on to decide that appellant was not entitled to permanent total disability benefits. Appellant raises two points on appeal: (1) whether the Commission erred in finding that the Arkansas Workers’ Compensation Law does not provide for awards of current total disability benefits, and (2) whether the Commission erred in deciding the issue of permanent total disability. Appellant was employed as a maintenance worker for the Arkansas Secretary of State’s office when, on July 27, 1981, he injured his right foot in a fall. Temporary total disability benefits were paid from July 28, 1981, through April 26, 1983. Thereafter, a fifty-five percent permanent partial impairment to the right foot was accepted and paid. Appellant had two surgeries to his right foot after his July 1981 injury, the last being on September 20, 1984. At a hearing before an administrative law judge on October 26, 1984, appellant contended he was entitled to additional benefits because he had an additional period of temporary total disability from April 26,1983, until August of 1984. Dr. Thomas, appellant’s treating physician, had given appellant an anatomical rating on April 25, 1983, and in a later report dated April 11, 1985, he stated that appellant’s healing period had ended approximately on May 1, 1983. Based on this and other testimony, the administrative law judge found that appellant failed to prove he was entitled to additional temporary total disability benefits. For reversal on the first point, appellant argues that current total disability benefits áre authorized by the Workers’ Compensation Law, case law, and public policy. We agree.  Statutory language clearly provides for awarding total disability benefits after the healing period has ended.1 Ark. Stat. Ann. § 81-1313(a) (Repl. 1976), reads as follows: Total Disability. In case of total disability there shall be paid to the injured employee during the continuance of such total disability sixty-six and two-thirds percent (66 2/3%) of his average weekly pay. [Emphasis added.] Disability is defined in Ark. Stat. Ann. § 81 -1302(e) (Repl. 1976) as: [incapacity because of injury to earn, in the same or any other employment, the wages which, the employee was receiving at the time of the injury. These sections clearly establish that an injured worker, who is totally unable to earn in the same or any other employment the wages he or she was receiving at the time of the injury, is entitled to receive benefits during the continuance of that total disability.  Benefits in the form now known as “current total disability benefits” were established by the Arkansas Supreme Court in McNeely v. Clem Mill & Gin Co., 241 Ark. 498, 409 S.W.2d 502 (1966). In that case, the court recognized that, in many instances, the benefits for scheduled injuries may have little or no relation to the claimant’s period of disability. It upheld the Commission’s decision to continue awarding total disability benefits until such time as the extent and duration of the disability could be determined. Part of the court’s reasoning was that it was beneficial to both claimant and respondent to pay total disability until such determination could be made. In Sunbeam Corp. v. Bates, 271 Ark. 385, 386, 609 S.W.2d 102, 103 (Ark. App. 1980), this court upheld the Commission’s decision to pay claimant benefits “as long as appellee remains totally disabled.” In City of Humphrey v. Woodward, 4 Ark. App. 64, 628 S.W.2d 574 (1982), we considered the same type indefinite-disability-period as delineated in McNeely and Sunbeam, and we merely adopted the Commission’s description of it, affirming that the claimant was “currently totally disabled” and entitled to benefits indefinitely. The Workers’ Compensation Act has been construed for twenty years as providing for total disability payments beyond the healing period. While neither “current total disability” nor “temporary total disability” are mentioned in § 81-1313(a), the statutory provision providing for total disability, both terms have been defined by case law and employed in order to fulfill the intention of the Act. The Arkansas Supreme Court held, over forty years ago, that workers’ compensation laws were entitled to and have universally received a liberal construction from the courts. Williams Manufacturing Co. v. Walker, 206 Ark. 392, 175 S.W.2d 380 (1943). “The humanitarian objects of such laws should not, in the administration thereof, be defeated by overemphasis on technicalities — by putting form over substance.” Id. at 400, 175 S.W.2d at 383.  We are committed to a liberal construction of the Workers’ Compensation Law and to the rule that it should be interpreted in favor of the claimant when there is doubt as to its meaning. Sanyo Manufacturing Corp. v. Ferrell, 16 Ark. App. 59, 696 S.W.2d 779 (1985). We, along with the Commission heretofore, have recognized the need, in certain circumstances, for total disability benefits after the healing period is over, viz., in cases where an injured worker cannot, at that time, be determined permanently totally disabled. The fact that the total disability may not last forever is not harmful to the employer or the insurance carrier. Electro-Air v. Villines, 16 Ark. App. 102,697 S.W.2d 932 (1985). As was further noted in Villines, the cases in which current total disability is awarded are those cases in which the Commission is not quite ready to admit that a claimant will never be able to return to work. In Villines, the Commission obviously was hopeful that the claimant would learn to manage her pain and eventually return to the job market. Because we hold the Commission erred in deciding that it had no legal authority to award current total disability benefits, we reverse and remand in order for the Commission to consider and decide appellant’s entitlement to such benefits. Appellant’s final point for reversal is that the Commission erred when it decided the issue of permanent total disability. The parties agree that it was stipulated at the hearing before the administrative law judge that the sole issue was appellant’s status from April 26, 1983, until August of 1984. The administrative law judge decided only that issue, ruling appellant was not entitled to additional temporary total disability benefits after April 25,1983. Nonetheless, the Commission on appeal not only declined to recognize the concept of current total disability, but also it decided the appellant was not entitled to permanent total disability benefits. Here, the appellee argues that while both parties withdrew the permanency issue at the hearing before the law judge, the Commission was within its right to consider that issue inasmuch as appeals to the Commission are de novo. Appellee points to medical evidence and appellant’s testimony which it suggests support the Commission’s finding that appellant is not permanently and totally disabled. We find no meaningful distinction between the instant case and our decision in Arkansas Louisiana Gas Co. v. Grooms, 10 Ark. App. 92, 661 S.W.2d 433 (1983). There, we held the Commission erred when it based its decision on a finding of fact which was clearly not in issue or developed by the evidence. The Commission decided the issue, failing to give the parties any notice of its intent to do so or any opportunity to offer proof on that issue.  The parties here undisputedly agreed not to pursue the permanency issue, and it is left to speculation how the hearing before the law judge would have developed if that issue had been tried. While evidence was introduced bearing on the permanency issue, we are unable to conclude — as appellee suggests — that no additional evidence is available which could affect the Commission’s finding in this respect. On the record before us, we are unwilling to say that the parties were afforded the opportunity to fully develop the issue concerning permanent total disability. Reversed and remanded. Mayfield, J., concurs.   In Arkansas State Highway Dept. v. Breshears, 272 Ark. 244, 613 S.W.2d 392 (1981), the supreme court did clarify the statutory law that temporary total disability benefits could not be paid beyond the healing period.